Citation Nr: 0737780	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, 
to include as secondary to the service-connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2004, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously before the Board in April 2006, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board's prior remand in April 2006 specifically directed 
that the veteran be afforded a VA examination.  The Board had 
requested an opinion as to whether the veteran had a current 
low back disability, and if so, whether it was due to his 
service-connected bilateral pes planus.  This was 
specifically premised on the findings of an April 2003 VA 
examination report which suggested that the veteran's low 
back disorder may have been an acute episode which might have 
resolved with time.

In March 2007, a medical opinion was obtained from a VA 
physician who determined that examination of the veteran was 
unnecessary.  In the veteran's October 2007 Appellant's Post-
Remand Brief, the veteran's representative asserted that the 
RO was obligated to comply with the directives of the Board 
in obtaining an examination of the veteran.  The Board agrees 
as it is obligated by law to ensure that the RO complies with 
its directives.  "[A] remand by . . . the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  In other words, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As such, in order to comply with the Board's previous April 
2006 Remand, a VA examination, to include an opinion should 
be obtained as to whether any currently diagnosed low back 
disability is due to his service-connected bilateral pes 
planus, or whether his service-connected bilateral pes planus 
aggravates a current low back disability.  The fulfillment of 
the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for an appropriate VA examination 
so as to ascertain the nature and 
etiology of his asserted low back 
disorder.  The claims file and a copy of 
this Remand must be made available to the 
examiner, and the examiner should 
indicate in the report that the claims 
file was reviewed.  All tests that are 
deemed necessary by the examiner should 
be conducted.

Following a review of the claims file and 
examination of the veteran, the examiner 
is asked to address the following:

a)  Whether the veteran currently has a 
low back disorder.

b)  If a current low back disorder is 
found, such disability must be 
identified.  Thereafter, state whether 
such disability is due to the veteran's 
service-connected bilateral pes planus.

c)  If a current low back disorder is 
found, state whether the service-
connected bilateral pes planus aggravates 
(i.e., permanently worsened) the current 
disability found on examination.  If 
aggravation is found, the degree of 
aggravation must be specifically 
identified.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  The RO/AMC shall then review the 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific 
attention is directed to the requested 
examination report, which must be 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the doctor for 
correction.  38 C.F.R. § 4.2 (2007); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO/AMC shall readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

